         Case 1:20-cv-03746-LJL Document 84-1 Filed 07/14/20 Page 1 of 2




Lane LLC’s sole member is Greg Merle. Based upon reasonable inquiry, Steve Brooks, Clark

Kent LLC, Ramon Escandon, and Daniel Inchausti, Chipper Investment SCR, SA, and Javier

Busto may have a financial interest in one or more of the foregoing entities.

       Prior to January 31, 2020, the ownership structure of CEW included, Convergen Energy

LLC (hereinafter “CE LLC”), which was owned by Convergen Energy, Inc, which was owned by

First North American Holdings II. The precise ownership of First North American Holdings II is

unknown to respondents. CE LLC was formerly Greenwood Fuels.

       Since January 31, 2020 to the date of this response, the officers of CEW are Ted Hansen

and Steve Brooks. Greg Merle is manager of CEW.

       Immediately prior to January 31, 2020, the officers of CE LLC were Fidel Andueza

(President), Bert Diaz (Secretary), and Steve Brooks (Vice President). Immediately prior to

January 31, 2020, the officers of CE Wisconsin LLC were Fidel Andueza and Bert Diaz.

       INTERROGATORY NO. 4A:                  Describe the current and historical financial

relationship of each of the defendants in this action in CEW and in any entities in the chain of

ownership of CEW.

       RESPONSE TO INTERROGATORY NO. 4A: Objects to this Interrogatory on the

grounds that this interrogatory is not reasonably calculated to lead to the discovery of admissible

evidence relating to Plaintiffs’ application for preliminary injunction, and is therefore outside the

bounds of permissible discovery pursuant to the Court’s May 19, 2020 Order, that the Interrogatory

does not identify a time frame, and the term “financial relationship” is vague.

       Subject to the above objections and the General Objections, and without waiving any

statements therein, Convergen Energy WI, LLC incorporates its answer to Interrogatory No. 4.




                                                 6
         Case 1:20-cv-03746-LJL Document 84-1 Filed 07/14/20 Page 2 of 2




       When CE LLC owned L’Anse Warden Electric Company the lenders involved at various

times were Riposte, Yellowstone, Clark Kent LLC, and Javier Busto. Respondent’s understanding

is that Riposte was comprised of friends and family of George Logothetis, Yellowstone was an

independent lender, Clark Kent LLC was affiliated to the family of Steve Brooks, and Javier Busto

was a friend of Fidel Andueza.

       With respect to the financial structure after the January 31, 2020 transaction it is

respondent’s understanding that Clark Kent LLC and Javier Busto continue to be lenders.

       Convergen Energy WI, LLC has notes evidencing debt to BMO Harris, Wisconsin

Economic Development Corporation, Toyota Corporation (forklift) and John Deere (loader).

Convergen Energy WI LLC has no notes or payables to the parties identified in Interrogatory No.

4. The membership interest in 4406 Cypress Lane, LLC is held solely by Greg Merle.

       Neither Ted Hansen nor Brian Mikkelson have a financial interest, other than their

employment, in CEW. Neither Ted Hansen nor Brian Mikkelson have a financial interest in

Nianticvista Energy LLC, 4406 Cypress Lane LLC, or in any of the parties with a financial interest

identified in Interrogatory No. 4.

       INTERROGATORY NO. 6:                   Describe the consideration Steven J. Brooks received

directly or indirectly for providing a personal guaranty of Convergen Energy WI, LLC’s Credit

Agreement of $2,375,000 to BMO Harris Bank N.A. dated January 31, 2020.

       RESPONSE TO INTERROGATORY NO. 6:                       Objects to this Interrogatory on the

grounds that this interrogatory is not reasonably calculated to lead to the discovery of admissible

evidence relating to Plaintiffs’ application for preliminary injunction, and is therefore outside the

bounds of permissible discovery pursuant to the Court’s May 19, 2020 Order.




                                                 7
